Citation Nr: 0927466	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-22 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim for service connection for PTSD on the merits.

Additional development is needed in regards to the Veteran's 
claimed in-service stressors.  The Veteran served in Vietnam 
from May 1966 to May 1967.  The Veteran has reported several 
stressors.  He stated that between April and May 1966, while 
assigned to the 557th transportation group, he was on a troop 
ship which traveled from outside of Da Nang down the 
coastline to Cam Ranh Bay and all during the night they could 
see flares and hear gunfire.   

He also reported several other in-service stressors which he 
stated had occurred in July or August 1966 and May or June 
1966.  He reported that two of his buddies who served 
elsewhere died.  He also stated that during a convoy from 
Saigon to Cam Ranh Bay he was involved in a tractor trailer 
motor vehicle accident.  He said the left front tire blew out 
and they were shot at but that he was never questioned about 
the incident.  He said that 5 or 6 months after that 
accident, a Sergeant in the motor pool committed suicide.  He 
also related that around that time a serviceman was killed by 
a local barber in the village of Cam Ranh when they got into 
an argument.  

In the July 2006 VA Form 9, the Veteran stated that "this 
took place between [November 1966 to January 1967]" and said 
that the Commander assigned to the 74th supply company was 2nd 
Lieutenant James Karp.  It is unclear which of the alleged 
in-service stressors the Veteran claims occurred during that 
time period.    

The Veteran has provided dates for the troop ship incident as 
occurring between April and May 1966, and the RO/AMC should 
attempt to verify this stressor through official sources.  It 
is unclear when the stressor involving his truck accident 
occurred, as he listed it under the dates "July or August 
1966" and "May or June 1966."  In response to his 
statement of the case which noted he did not provide a date 
for the truck stressor, he provided a substantive appeal 
stating only "this" took place between November 1966 to 
January 1967.  Thus, he should be asked to clarify the 
approximate dates of the truck accident within a two month 
time frame.

The Veteran has also reported a Sergeant in the motor pool 
committing suicide, a service member being killed by a 
barber, and two of his friends dying.  The Veteran should 
again be given the opportunity to provide additional 
information concerning the deceased service members, such as 
their names and units.

If sufficient information is provided with respect to the 
above stressors, the RO/AMC should attempt to verify the 
stressors through official sources.  If, and only if, a 
stressor is verified, then a VA examination should be 
conducted to determine whether the Veteran suffers from PTSD 
as a result of a verified stressor.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify the date of 
the truck accident he has claimed as a 
stressor within a two month time frame.  
The Veteran should also be asked to 
provide any additional information he can 
with respect to his other stressors to 
include the names of his friends who were 
killed, their units of assignment, and the 
dates of death within a two month time 
frame; and the names of the soldier who 
committed suicide in the motor pool and 
the soldier killed by the barber, their 
units of assignment and the dates of death 
within a two month time frame.

2.  Undertake appropriate development to 
attempt to verify the claimed stressor of 
the incident in which the Veteran saw 
flares and heard gunfire during April or 
May 1966, while on a troop ship between Da 
Nang and Cam Ranh Bay, through official 
sources.  If sufficient information is 
provided with respect to any other 
stressors, attempt to verify them through 
official sources.

3.  Thereafter, if, and only if, an 
alleged stressor has been verified, the 
Veteran should be scheduled for a VA 
psychiatric examination to determine 
whether he suffers from PTSD due to the 
verified in-service stressor(s).  The 
Veteran's claims file must be made 
available to and reviewed by the examiner.  
All tests deemed necessary, including 
psychological testing, should be performed 
and all findings should be reported in 
detail.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




